Filed Pursuant to Rule 497(e) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 FundX Investment Group FundX Tactical Total Return Fund – TOTLX Supplement dated November 19, 2013 to the Summary Prospectus and Prospectus dated January31, 2013, as supplemented on September 13, 2013 Effective January31, 2014, the investment objective of the FundX Tactical Total Return Fund is revised to read:“The Fund seeks long term capital appreciation with less volatility than the broad equity market; capital preservation is a secondary consideration.” Please retain this Supplement with the Summary Prospectus and Prospectus. 1
